Citation Nr: 1241673	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  10-31 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to September 1970, to include combat service in Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In August 2011, the Veteran moved the Board to permit him to effectuate a change in representation.  That motion was granted by the Board in October 2011.  There is of record a written presentation, dated in February 2012, by the Military Order of the Purple Heart, the newly appointed veterans' service organization, on behalf of the Veteran.  

The issue of the Veteran's entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of this document and such REMAND is to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  The Veteran was subject to inservice acoustic trauma.  

2.  There is credible and probative evidence that the Veteran has had tinnitus since he was exposed to inservice acoustic trauma and the record is at least in relative equipoise as to the service incurrence of his tinnitus.  


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the disposition herein reached is favorable to the Veteran-appellant, the need to discuss the VA's efforts to comply with the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), as codified in the United States Code, its implementing regulations, or the body of law interpretive thereof, is obviated. 

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  For certain chronic disorders, such as an organic disease of the nervous system, including a sensorineural hearing loss, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  There is a current disability for VA purposes when an appellant is shown to have that disability at the time his or her claim was filed or during the pendency of that claim, even if that disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Alternatively, the nexus between service and the current disability can be satisfied by medical or lay evidence of continuity of symptomatology and medical evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999). 

A disorder may be service connected if the evidence of record reveals that a claimant currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that relates the current disorder to service must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Savage, 10 Vet. App. at 495-97.  

38 U.S.C.A. § 1154(b) (West 2002) provides that, in the case of a veteran who engaged in combat with the enemy during a period of war, as is the case, and the claimed disease or injury is combat-related, lay evidence of inservice incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation during service.  In this instance, the Veteran asserts combat service and that his tinnitus is in part related to that service, including aircraft noise and weapons fire during combat.  However, 38 U.S.C.A. § 1154(b) does not address the questions of the existence of a present disability or of a nexus between such disability and service, both of which are required for a grant of service connection.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

By this appeal, the Veteran seeks service connection for tinnitus on the basis of inservice acoustic trauma.  That trauma resulted from excessive noise levels associated with aircraft and helicopters operating within close proximity, as well as a variety of weapons fire, without use of proper ear protection.  The Veteran reports having worked as a car salesman for years following service and was not exposed to excessive noise levels during that work.  He likewise notes his participation in recreational hunting during postservice years, but with use of adequate hearing protection.  

The Veteran's original claim for service connection for tinnitus was received by VA in December 2008.  Therein, he indicated that his tinnitus began in or about 1967 during his period of military service.  There is no documentation of a complaint of tinnitus prior to the VA's receipt of his December 2008 claim.  

Service treatment records of the Veteran, to include the reports of medical examinations performed at service entrance and separation, are entirely negative for complaints or findings of involving tinnitus.  

Absent from the medical data on file is any documented complaint or finding involving tinnitus until February 2009, when the Veteran reported that tinnitus was present.  A VA examination followed in May 2009, findings from which confirmed the existence of tinnitus.  On that occasion, the Veteran reported that his tinnitus originated in service and that is had continuously bothered him from that point forward.  Based on the VA examiner's examination and review of the Veteran's VA claims folder, she concluded that it was at least as likely as not, i.e. a 50 percent probability, that the Veteran's tinnitus was a symptom of his current hearing loss; however, she was unable to resolve the issue as to whether there was a nexus between the Veteran's tinnitus and his period of military service without resorting to mere speculation.  

Analysis of the record indicates that the Veteran was subject to inservice acoustic trauma while in military service, but not thereafter.  He is shown to have current disability involving tinnitus.  He states in his 2008 application that his tinnitus began in service and clearly the Veteran is competent to testify as to those things that come to him through his senses, such as the occurrence of acoustic trauma or his experiencing of tinnitus now and in the past, see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005) and his account thereof is not incredible.  

There is reported a many year history of the Veteran's tinnitus, which was acknowledged by the VA examiner in 2009, and is consistent with the Veteran's claim that his tinnitus originated in or about 1967 while in service.  Notice is taken that although the VA examiner in 2009 found that there was a 50 percent probability that the Veteran's tinnitus was a symptom of his hearing loss, it follows that there was also an even probability that it was not a symptom of hearing loss.  Given that the VA examiner was unable to offer an opinion supporting or contraindicating a nexus of tinnitus to service, the Board accepts as credible and probative the Veteran's account that his tinnitus is of longstanding duration, with onset in service.  To that end, and with resolution of reasonable doubt in the Veteran's favor, service connection for tinnitus is conceded.  


ORDER

Service connection for tinnitus is granted.  


REMAND

Additional, pertinent VA outpatient medical records, including a treatment note dated in December 2011, were added by the RO to the Veteran's virtual VA claims folder in February 2012, subsequent to its certification of this appeal to the Board in August 2010.  However, those records were not considered by the RO with respect to the pending appeal of the original claim for service connection for bilateral hearing loss, and remand is necessary to permit the RO or AMC to consider that evidence and issue a supplemental statement of the case.  See 38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.103, 19.31, 19.37 (2012).  

Additionally, the Veteran's representative in its February 2012 brief argues that consideration was not afforded the holding of the U.S. Court of Appeals for Veterans Claims (Court) in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), by either the VA examiner or the RO's adjudicator.  In Hensley, the Court held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  The Court further opined that 38 C.F.R. § 3.385 then operates to establish when a hearing loss disability may be service connected.  Hensley at 159.

In this instance, an audiogram at service entry in early October 1967 disclosed a 10 decibel loss of each ear at 500 Hertz and there is no indication that the decibel losses were provided in other than ASA or American Standards Association units ASA units.  With conversion to ISO or International Standards Organization units, 25 decibel losses were present bilaterally at the 500 Hertz level, indicating preexistence of bilateral hearing loss per Hensley.  (Prior to November 1, 1967, audiometric results were reported in standards set forth by the ASA, whereas those standards have been set by the ISO-American National Standards Institute (ANSI) beginning November 1, 1967.)  Neither the VA audiologist who examined the Veteran in 2009, nor the RO in its August 2009 adjudication, considered the question of preexistence or aggravation but rather addressed the issue solely on the basis of service incurrence.  Remand for further medical input and readjudication as to the questions of preexistence and aggravation, if applicable, regarding the Veteran's claimed hearing loss is found to be in order.  

Accordingly, this case is REMANDED for the following actions:

1.  Comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate a claim that a disability that preexisted service entry was aggravated by service.  

2.  Obtain all pertinent VA medical treatment records, not already on file, for inclusion in the Veteran's VA claims folder.  

3.  Thereafter, afford the Veteran a VA audiological examination in order to ascertain whether any hearing loss that preexisted service underwent inservice aggravation.  Provide the VA examiner with the Veteran's claims folder and request that the examiner indicate whether in fact the claims folder was actually made available and reviewed.  Such examination should entail a complete medical history, a thorough clinical evaluation, and any diagnostic testing deemed necessary by the examiner.  All pertinent diagnoses should then be set forth. 

The VA examiner is asked to address the following questions, offering a complete rationale for each opinion provided: 

a)  Did hearing loss of either ear unequivocally exist prior to the Veteran's entrance onto active duty in October 1967, and, if so, is it equally unequivocal that any preexisting hearing loss disorder did not undergo inservice aggravation? 

b)  In the event that the examiner determines that hearing loss of either ear did not either preexist service or if preexisting was not aggravated in service, is it at least as likely as not (50 percent or more probability) that any such disorder originated in service or, as applicable, within the one-year period immediately following service discharge in September 1970, or is otherwise attributable to service or any event therein, including conceded acoustic trauma? 

Use by the VA examiner of the at least as likely as not language in responding is required.  The examiner is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of a nexus or service incurrence as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

The VA examiner is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Lastly, readjudicate the issue remaining on appeal, based on all of the evidence of record, to include that evidence received by VA since entry of the statement of the case in July 2010, including but not limited to the VA outpatient treatment records added to the virtual claims folder in February and May 2012, and if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review. 

No action by the appellant is needed prior to further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


